Title: Translation , 3 December 1781
From: Dumas, Charles William Frederic
To: Adams, John



Sir
The Hague, morning of 3 December 1781

I intended to write to you this evening to inform you of the unanimous resolution that took place this morning at the States General for the loan guarantee by Their High Mightinesses for 5 million florins for France to lend to the United States. But instead, the two enclosed letters were just now brought in to me, by way of Ostend, where I suppose an American ship has recently arrived. I did not hesitate to pay the postage for them and even added a small gratuity for the letter carrier. He seemed to recall that there is another letter for you at the post office, which he promised to look for and bring to me, if it is still there. As for these letters, I will hasten to send them to you on today’s merchant boat. I hope you will be pleased with their content and will inform me of any good news contained in them. You will see, when opening them, that one of the cover letters was damaged. It seems to me, however, that it was neither opened nor read.
The ambassador of France told me that you received new instructions from Congress to insist that this republic give you a response to last April’s demarche, and to concert the negotiations with the French minister here. He is waiting for the resolution I mentioned above before he leaves for Versailles, where, among other things, he will confer on this matter with the foreign minister. He will write to you subsequently and I will pass the letter on to you. As for me, I told you that as soon as the Dutch assembly adjourns, which will be in nineteen days or three weeks, I would like the honor of spending the holidays with you. In my absence, if anything should arrive from him, my wife will forward it to me.
Last time, I had the honor of writing you a short letter from Leyden on the subject of the glorious Burgoynization of Cornwallis. The assembly here is only concerned with the affair of the Duke; but because of the manner in which it is being treated, it will be a long time before any decision is made. If I wrote to you about all the day to day details on this subject, the letter would fill twenty pages. There are, however, some interesting points that I will relate to you in future conversations in Amsterdam.

My wife and daughter send you their regards and I have the honor to be with very great respect, sir, your very humble and very obedient servant
Dumas

